DETAILED ACTION
Claims 31-42, 45-69 filed September 1st 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 31-42, 45-69 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31-38, and 45-48, 50, 51, 54-57, and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (US2018/0081438) in view of Newnham et al. (US5,729,077) in view of Rinner et al. (DE10-2016-116-763.0) filed September 7th 2016 (the Examiner will be citing from US2019/0196597 as the translation of the German application) 

 	Consider claim 31, where Lehmann teaches an arrangement comprising: an operator control element; (See Lehmann paragraphs 34-37 where a haptic structure is configured to be put under an input surface and provides haptic output to simulate a key or button actuation) and a component comprising a piezoelectric actuator, wherein the component is arranged below the operator control element, (See Lehmann paragraphs 65-69 and figures 2A-C where the haptic structure comprises an actuation element 220 made from a piezoelectric material arranged below the deflection mechanism 210 integrated with an input surface) and wherein the component is configured to: generate a haptic signal, (See Lehmann paragraph 43 where an input signal is applied to the piezoelectric element which causes the surface to deflect or move) and generate a vibration on the operator control element. (See Lehmann paragraph 35 where the haptic structure provides a continuous output such as a vibration)
Lehmann teaches a piezoelectric actuator; however, Lehmann does not explicitly teach wherein the component has a mechanical reinforcement element fastened to the piezoelectric actuator such that a region of the mechanical reinforcement element is configured to move in a direction perpendicular to a longitudinal direction of the piezoelectric actuator in response to a change in length of the piezoelectric actuator wherein the mechanical reinforcement element is a metal bracket. However, in the same field of endeavor of piezoelectric actuators Newnham teaches wherein the component has a mechanical reinforcement element fastened to the piezoelectric actuator such that a region of the mechanical reinforcement element is configured to move in a direction perpendicular to a longitudinal direction of the piezoelectric actuator in response to a change in length of the piezoelectric actuator (See Newnham col 4 line 29 – col 5 line 5 and figure 3 where the cymbal transducer allows for a combination of flextensional motion and rotational motion in order to achieve improved displacements of the end caps in a direction perpendicular to the piezoelectric device, thus having a greater degree of mechanical deformity) wherein the mechanical reinforcement element is a metal bracket (See Newnham col 4 line 29 – col 5 line 5 and figure 3 where the end caps can be made of metals such as brass, bronze, Kovar, zirconium, tungsten) Therefore, it would have been obvious for one of ordinary skill in the art to modify the beam structure of Lehmann with the end caps of Newnham. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of reducing production costs. (See Newnham col 5 line 1-5)
Newnham teaches wherein the metal bracket is cymbal shaped, however Newnham does not explicitly teach wherein the metal bracket is strip-shaped, wherein the metal bracket comprises two end regions and a sub-region which is arranged between the two end regions, wherein the end regions directly abut a surface of the actuator, and wherein the sub-region is spaced apart from the surface of the actuator by a free region. However, in the same field of endeavor of piezoelectric actuators Rinner teaches wherein the metal bracket is strip-shaped, (See Rinner figure 4 and paragraph 52-53 where the reinforcing elements are strip shaped)  wherein the metal bracket comprises two end regions and a sub-region which is arranged between the two end regions, wherein the end regions directly abut a surface of the actuator, (See Rinner figure 3 and paragraph 55-56 where the reinforcing elements 13a, 13b have two end regions 18a, 18b directly abutting the actuator 11) and wherein the sub-region is spaced apart from the surface of the actuator by a free region. (See Rinner figure 4 and paragraph 52-53 where the reinforcing elements 13a, 13b have central regions 19a, 19b spaced apart from the actuator by a height h) Therefore, it would have been obvious for one of ordinary skill in the art to modify the cymbal shape of Newnham to the strip shape of Rinner. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of increasing the efficiency of the transmission (See Rinner paragraph 23) 

 	Consider claim 32 where Lehmann in view of Newnham in view of Rinner teaches the arrangement according to claim 31, wherein the operator control element and the component form a unit. (See Lehmann paragraphs 65-69 and figures 2A-C where the haptic structure comprises an actuation element 220 made from a piezoelectric material arranged below the deflection mechanism 210 integrated with an input surface. Each haptic structure 140 can be thought of as a unit as shown in Lehmann figures 1A, 1B)

 	Consider claim 33, where Lehmann in view of Newnham in view of Rinner teaches the arrangement according to claim 31, wherein the piezoelectric actuator is configured to be deformed as a result of operating the operator control element and as a result of detecting an operation of the operator control element. (See Lehmann paragraph 34-37, 43 where an input signal is applied to the piezoelectric element which causes the surface to deflect or move in order to simulate button or key actuation)

 	Consider claim 34, where Lehmann in view of Newnham in view of Rinner teaches the arrangement according to claim 31, wherein the operator control element is a knob. (See Lehmann paragraphs 36-37 where the haptic structure may be included on a stylus, a mouse, a knob, a steering wheel, a dashboard, a band for a wearable electronic device, a wearable device (such as a watch), gloves, glasses and other wearable devices, and so on.)

 	Consider claim 35, where Lehmann in view of Newnham in view of Rinner teaches the arrangement according to claim 31, wherein the operator control element is a region of a housing wall. (See Lehmann paragraphs 65-69 and figures 2A-C where the haptic structure comprises an actuation element 220 made from a piezoelectric material arranged below the deflection mechanism 210 integrated with an input surface) 

 	Consider claim 36, where Lehmann teaches the arrangement according to claim 35, wherein the housing wall bends in the region which serves as the operator control element than in other regions. (See Lehmann figure 5B and paragraph 86 where the beam structure is deflected in response to an input signal being applied to the piezo electric element) 
 	Lehmann teaches bending; however, Lehmann does not explicitly teach wherein the housing wall has a greater degree of mechanical deformability. However, in the same field of endeavor Newnham teaches the housing wall has a greater degree of mechanical deformability. (See Newnham col 4 line 29 – col 5 line 5 where the cymbal transducer allows for a combination of flextensional motion and rotational motion in order to achieve improved displacements of the end caps, thus having a greater degree of mechanical deformity) Therefore, it would have been obvious for one of ordinary skill in the art to modify the beam structure of Lehmann with the end caps of Newnham. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of reducing production costs. (See Newnham col 5 line 1-5)

	Consider claim 37, where Lehmann teaches the arrangement according to claim 35, wherein the housing wall is thinner in the region which serves as the operator control element than in another region, (See Lehmann figures 2A-C where the drawing suggest that the deflection mechanism 210 is thinner than the piezoelectric actuator 220) and/or wherein the region of the housing wall which serves as the operator control element is separated from the other regions of the housing wall by at least one notch. (See Lehmann figure 6A-B and paragraphs 89-91 where the beam structures on the housing are separated from other beam structures by spacers 630)
 	Lehmann suggests that the housing wall is thinner in the region which serves as the operator control element than in another region, however Lehmann does not explicitly teach the limitation. However, in the same field of endeavor Newnham teaches the limitation. (See Newnham col 5 line 6-18 where the ceramic (piezoelectric) is 1mm thick and the end cap sheet metal is 0.2mm thick.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Lehmann’s thicknesses to be within the operable ranges taught by Newnham. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of staying within operable ranges to yield expected results. 

 	Consider claim 38, where Lehmann in view of Newnham in view of Rinner teaches the arrangement according to claim 35, wherein a symbol which indicates an operator control function is arranged on that region of the housing wall which forms the operator control element. (See Lehmann paragraph 36 where the haptic structure provides localized haptic response to an event associated with a displayed image) 

	Consider claim 45, where Lehmann in view of Newnham teaches the arrangement according to claim 31, wherein the mechanical reinforcement element is free of indentations and has a constant wall thickness, (See Newnham col 3 line 55-62 and figure 3 where each cymbal end cap exhibits a relatively constant thickness dimension) 

 	Consider claim 46, where Lehmann in view of Newnham in view of Rinner teaches the arrangement according to claim 31, wherein the arrangement comprises a plurality of components each configured to generate a haptic signal, wherein each component has a piezoelectric actuator, and wherein the components are arranged next to one another forming an array. (See Lehmann figures 5A-C and paragraphs 83-87 where the haptic actuators respond to a haptic signal to move the beam structure into a concave configuration and the components are located in an array) 

 	Consider claim 47, where Lehman discloses the arrangement according to claim 46, wherein each of the piezoelectric actuators are separately readable and separately drivable from the other piezoelectric actuators. (See Lehmann figures 5A-C and paragraphs 83-87 where the haptic actuators respond to a haptic signal to move the beam structure into a concave configuration and the components are located in an array and individually addressable)

 	Consider claim 48, where Lehman discloses the arrangement according to claim 46, wherein the array of components is configured to identify a gesture control operation of the operator control element. (See Lehmann paragraph 63 where a series of haptic structures are used to detect touch input over a period of time and detect gestures associated with the received input, such as a swipe gesture)

 	Consider claim 50, where Lehmann in view of Newnham in view of Rinner teaches a medical device comprising: the arrangement according to claim 31. (See Lehmann paragraph 51 where the haptic structure may be used in a health monitoring device)

 	Consider claim 51, where Lehmann in view of Newnham in view of Rinner teaches a machine for industrial use comprising: the arrangement according to claim 31. (See Lehmann paragraph 51 where the haptic structure may be used in a desktop computer)

 	Consider claim 54, where Lehmann in view of Newnham in view of Rinner teaches an electronic device comprising: the arrangement according to claim 31. (See Lehmann paragraph 51 where the haptic structure may be used with various electronic devices)

 	Consider claim 55, where Lehman discloses the electronic device according to claim 54, wherein the electronic device is a mobile telephone, a tablet, a laptop, a smartwatch, a fitness tracker, a heart rate tracker, a sleep tracker or a health tracker. (See Lehmann paragraph 51 where the haptic structure may be used in a health monitoring device, desktop device, wearable electronic device, etc…)

 	Consider claim 56, where Lehmann in view of Newnham in view of Rinner teaches a stylus comprising: the arrangement according to claim 31. (See Lehmann paragraph 51 where the haptic structure may be used in an input device (e.g., a stylus))

 	Consider claim 57, where Lehmann in view of Newnham in view of Rinner teaches the stylus according to claim 56, wherein the component is configured to cause a sensing tip of the stylus to vibrate, or wherein the component is configured to cause a region of a housing of the stylus to vibrate. (See Lehmann paragraph 35, 51 where the haptic structure may be used in an input device (e.g., a stylus), wherein the haptic structures provide continuous output such as a vibration)

 	Consider claim 68, where Lehmann in view of Newnham teaches the arrangement according to claim 31, wherein the mechanical reinforcement element has at least one indentation reducing mechanical resistance to deformation of the mechanical reinforcement element. (See Newnham col 4 line 29 – col 5 line 5 and figure 3 where the actuator with 0.3mm thick brass endcaps have grooves cut into the end caps)

Claim(s) 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann in view of Newnham in view of Rinner as applied to claim 35 above, in further view of Howarth (US2011/0127881)

 	Consider claim 39 where Lehmann in view of Newnham in view of Rinner teaches the arrangement according to claim 31, wherein the component is integrated in between the operator control element and a rear wall. (See Lehmann figures 10A-B, and paragraphs 102-106 where the haptic actuator is integrated into the display and formed between the housing 1010 and the cover glass 1030) 
	Lehmann teaches integrated; however, Lehmann does not explicitly teach clamped. However, in an analogous field of endeavor Howarth teaches clamped. (See Howarth figure 3 and paragraph 50 where the cymbal transducers 10 are secured between the two rigid plates 32, thus clamped between the two rigid plates) Therefore, it would have been obvious for one of ordinary skill in the art to modify Lehmann by securing the transducers as taught by Howarth. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of allowing for repairs of individual components. 

	Consider claim 40, where Lehmann in view of Howarth teaches the arrangement according to claim 39, wherein a stiffness of the rear wall is greater than a stiffness of the piezoelectric actuator, and/or wherein a stiffness of the piezoelectric actuator is greater than a stiffness of the operator control element. (See Newnham col2 lines 13-37 where the piezoelectric actuator is made of a ceramic material and the end caps are made from a pair of metal plates designed to amplify the actuation distance of the metal plates. Thus, the metal plates are designed to be more flexible than the piezoelectric actuator.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the beam structure of Lehmann with the end caps of Newnham. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of reducing production costs. (See Newnham col 5 line 1-5)

 	Consider claim 41, where Lehmann in view of Newnham in view of Rinner in view of Howarth teaches the arrangement according to claim 39, wherein the operator control element and the rear wall are fixedly connected to one another. (See Lehmann figures 10A-B, and paragraphs 102-106 where the haptic actuator is integrated into the display and formed between the housing 1010 and the cover glass 1030, wherein in some embodiments the cover glass and display layer are affixed to the housing.)

 	Consider claim 42, where Lehmann in view of Newnham in view of Rinner in view of Howarth teaches the arrangement according to claim 39, wherein the component is fastened to the operator control element and/or to the rear wall. (See Howarth figure 3 and paragraph 50 where the cymbal transducers 10 are secured between the two rigid plates 32, thus clamped between the two rigid plates) Therefore, it would have been obvious for one of ordinary skill in the art to modify Lehmann by securing the transducers as taught by Howarth. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of allowing for repairs of individual components.


Claim(s) 49, 58-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann in view of Newnham in view of Rinner as applied to claim 31 above, in further view of Rihn et al. (US2017/0083096)

 	Consider claim 49, where Lehmann in view of Newnham in view of Rinner teaches the arrangement according to claim 48, further comprises an evaluation unit configured to: read out a generated electrical voltage from each of the piezoelectric actuators, (See Lehmann paragraph 61-62 where the haptic structure 140 may generate a voltage or current that is measurable by an electronic component of the electronic device 100. A processing element may sense this charge or current and accept it as input) convert the input into gestures of the gesture control operation. (See Lehmann paragraph 63 where the haptic structure is used to determine one or more gestures associated with the received input) 
 	Lehmann teaches accepting voltage from the actuator as input, however Lehmann does not explicitly teach determine a pressure profile applicable to the respective actuator from the generated electrical voltage. However, in an analogous field of endeavor Rihn teaches determine a pressure profile applicable to the respective actuator from the generated electrical voltage. (See Rihn figures 3, 4 and paragraphs 76-77 where pressure values measured from a pressure-based input are monitored for key frames P1, P2, P3, … PN in order to determine the appropriate action) Therefore, it would have been obvious for one of ordinary skill in the art to modify Lehmann’s measurements by monitoring those measurements for key frames (pressure profiles) as taught by Rihn. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing a more immersive experience with a larger variety of haptic responses. 

 	Consider claim 58, where Lehmann teaches an arrangement comprising: a plurality of components each configured to generate a haptic signal, wherein each component has a piezoelectric actuator, and wherein the components are arranged next to one another forming an array; (See Lehmann figures 5A-C and paragraphs 83-87 where the haptic actuators respond to a haptic signal to move the beam structure into a concave configuration and the components are located in an array) and an evaluation unit configured to: read out a generated electrical voltage from each of the piezoelectric actuators; (See Lehmann paragraph 61-62 where the haptic structure 140 may generate a voltage or current that is measurable by an electronic component of the electronic device 100. A processing element may sense this charge or current and accept it as input)   
	Lehmann teaches accepting voltage from the actuator as input, however Lehmann does not explicitly teach determine a pressure profile applicable to the respective actuator from the generated voltage. However, in an analogous field of endeavor Rihn teaches determine a pressure profile applicable to the respective actuator from the generated voltage. (See Rihn figures 3, 4 and paragraphs 76-77 where pressure values measured from a pressure-based input are monitored for key frames P1, P2, P3, … PN in order to determine the appropriate action) Therefore, it would have been obvious for one of ordinary skill in the art to modify Lehmann’s measurements by monitoring those measurements for key frames (pressure profiles) as taught by Rihn. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing a more immersive experience with a larger variety of haptic responses. 
Lehmann teaches a piezoelectric actuator; however, Lehmann does not explicitly teach wherein the component has a mechanical reinforcement element fastened to the piezoelectric actuator such that a region of the mechanical reinforcement element is configured to move in a direction perpendicular to a longitudinal direction of the piezoelectric actuator in response to a change in length of the piezoelectric actuator wherein the mechanical reinforcement element is a metal bracket. However, in the same field of endeavor of piezoelectric actuators Newnham teaches wherein the component has a mechanical reinforcement element fastened to the piezoelectric actuator such that a region of the mechanical reinforcement element is configured to move in a direction perpendicular to a longitudinal direction of the piezoelectric actuator in response to a change in length of the piezoelectric actuator (See Newnham col 4 line 29 – col 5 line 5 and figure 3 where the cymbal transducer allows for a combination of flextensional motion and rotational motion in order to achieve improved displacements of the end caps in a direction perpendicular to the piezoelectric device, thus having a greater degree of mechanical deformity) wherein the mechanical reinforcement element is a metal bracket (See Newnham col 4 line 29 – col 5 line 5 and figure 3 where the end caps can be made of metals such as brass, bronze, Kovar, zirconium, tungsten) Therefore, it would have been obvious for one of ordinary skill in the art to modify the beam structure of Lehmann with the end caps of Newnham. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of reducing production costs. (See Newnham col 5 line 1-5)
Newnham teaches wherein the metal bracket is cymbal shaped, however Newnham does not explicitly teach wherein the metal bracket is strip-shaped, wherein the metal bracket comprises two end regions and a sub-region which is arranged between the two end regions, wherein the end regions directly abut a surface of the actuator, and wherein the sub-region is spaced apart from the surface of the actuator by a free region. However, in the same field of endeavor of piezoelectric actuators Rinner teaches wherein the metal bracket is strip-shaped, (See Rinner figure 4 and paragraph 52-53 where the reinforcing elements are strip shaped)  wherein the metal bracket comprises two end regions and a sub-region which is arranged between the two end regions, wherein the end regions directly abut a surface of the actuator, (See Rinner figure 3 and paragraph 55-56 where the reinforcing elements 13a, 13b have two end regions 18a, 18b directly abutting the actuator 11) and wherein the sub-region is spaced apart from the surface of the actuator by a free region. (See Rinner figure 4 and paragraph 52-53 where the reinforcing elements 13a, 13b have central regions 19a, 19b spaced apart from the actuator by a height h) Therefore, it would have been obvious for one of ordinary skill in the art to modify the cymbal shape of Newnham to the strip shape of Rinner. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of increasing the efficiency of the transmission (See Rinner paragraph 23) 

 	Consider claim 59, where Lehmann in view of Newnham in view of Rinner in view of Rihn teaches the arrangement according to claim 58, wherein each piezoelectric actuator is separately readable and separately driven from the other piezoelectric actuators. (See Lehmann figures 5A-C and paragraphs 83-87 where the haptic actuators respond to a haptic signal to move the beam structure into a concave configuration and the components are located in an array and individually addressable)

 	Consider claim 60, where Lehman in view of Newnham in view of Rinner in view of Rihn teaches the arrangement according to claim 59, wherein the evaluation unit is configured to convert the pressure profiles into gestures of a gesture control operation. (See Lehmann paragraph 63 where the haptic structure is used to determine one or more gestures associated with the received input) (See Rihn figures 3, 4 and paragraphs 76-77 where pressure values measured from a pressure-based input are monitored for key frames P1, P2, P3, … PN in order to determine the appropriate action)

 	Consider claim 61, where Lehmann in view of Newnham in view of Rinner in view of Rihn teaches a medical device comprising: the arrangement according to claim 58. (See Lehmann paragraph 51 where the haptic structure may be used in a health monitoring device) 

 	Consider claim 62, where Lehmann in view of Newnham in view of Rinner in view of Rihn teaches a machine for industrial use comprising: the arrangement according to claim 58. (See Lehmann paragraph 51 where the haptic structure may be used in a desktop computer)

	Consider claim 63, where Lehmann in view of Newnham in view of Rinner in view of Rihn teaches an electronic device comprising: the arrangement according to claim 58. (See Lehmann paragraphs 36-37 where the haptic structure may be included on a stylus, a mouse, a knob, a steering wheel, a dashboard, a band for a wearable electronic device, a wearable device (such as a watch), gloves, glasses and other wearable devices, and so on.)
	Lehmann teaches an electronic device; however, Lehmann does not explicitly teach a kitchen appliance. However, in an analogous field of endeavor Lakshmanan teaches a kitchen appliance. (See Lakshmanan paragraph 112, 116 where a smart gas cooking range has components such as knobs and buttons) Therefore, it would have been obvious for one of ordinary skill in the art to integrate the haptic structure into a knob as taught by Lehmann and place that knob into a kitchen appliance as taught by Lakshmanan. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of making a simple substitution (knob for knob) and yielding predictable results.  

 	Consider claim 64, where Lehmann in view of Newnham in view of Rinner in view of Rihn teaches an electronic device comprising: the arrangement according to claim 58. (See Lehmann paragraphs 36-37 where the haptic structure may be included on a stylus, a mouse, a knob, a steering wheel, a dashboard, a band for a wearable electronic device, a wearable device (such as a watch), gloves, glasses and other wearable devices, and so on.)
	Lehmann teaches an electronic device; however, Lehmann does not explicitly teach a kitchen appliance. However, in an analogous field of endeavor Lakshmanan teaches a vaporizer. (See Lakshmanan paragraph 112, 227 where a vaporizer has components such as knobs and buttons) Therefore, it would have been obvious for one of ordinary skill in the art to integrate the haptic structure into a knob as taught by Lehmann and place that knob into a vaporizer as taught by Lakshmanan. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of making a simple substitution (knob for knob) and yielding predictable results.  

 	Consider claim 65, where Lehmann in view of Newnham in view of Rinner in view of Rihn teaches an electronic device comprising: the arrangement according to claim 58. (See Lehmann paragraph 51 where the haptic structure may be used with various electronic devices)

 	Consider claim 66, where Lehmann in view of Newnham in view of Rinner in view of Rihn teaches the electronic device according to claim 65, wherein the electronic device is a mobile telephone, a tablet, a laptop, a smartwatch, a fitness tracker, a heart rate tracker, a sleep tracker or a health tracker. (See Lehmann paragraph 51 where the haptic structure may be used in a health monitoring device, desktop device, wearable electronic device, etc…)

 	Consider claim 67, where Lehmann in view of Newnham in view of Rinner in view of Rihn teaches a stylus comprising: the arrangement according to claim 58 (See Lehmann paragraph 51 where the haptic structure may be used in an input device (e.g., a stylus))

Claim(s) 52-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann in view of Newnham in view of Rinner as applied to claim 31 above, in further view of Lakshmanan et al. (US2016/0231721)

 	Consider claim 52 Lehmann in view of Newnham in view of Rinner teaches an electronic device comprising: the arrangement according to claim 31. (See Lehmann paragraphs 36-37 where the haptic structure may be included on a stylus, a mouse, a knob, a steering wheel, a dashboard, a band for a wearable electronic device, a wearable device (such as a watch), gloves, glasses and other wearable devices, and so on.)
	Lehmann teaches an electronic device; however, Lehmann does not explicitly teach a kitchen appliance. However, in an analogous field of endeavor Lakshmanan teaches a kitchen appliance. (See Lakshmanan paragraph 112, 116 where a smart gas cooking range has components such as knobs and buttons) Therefore, it would have been obvious for one of ordinary skill in the art to integrate the haptic structure into a knob as taught by Lehmann and place that knob into a kitchen appliance as taught by Lakshmanan. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of making a simple substitution (knob for knob) and yielding predictable results.  

 	Consider claim 53, where Lehmann in view of Newnham in view of Rinner teaches an electronic device comprising: the arrangement according to claim 31. (See Lehmann paragraphs 36-37 where the haptic structure may be included on a stylus, a mouse, a knob, a steering wheel, a dashboard, a band for a wearable electronic device, a wearable device (such as a watch), gloves, glasses and other wearable devices, and so on.)
	Lehmann teaches an electronic device; however, Lehmann does not explicitly teach a kitchen appliance. However, in an analogous field of endeavor Lakshmanan teaches a vaporizer. (See Lakshmanan paragraph 112, 227 where a vaporizer has components such as knobs and buttons) Therefore, it would have been obvious for one of ordinary skill in the art to integrate the haptic structure into a knob as taught by Lehmann and place that knob into a vaporizer as taught by Lakshmanan. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of making a simple substitution (knob for knob) and yielding predictable results.  

Claim(s) 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann in view of Newnham in view of Rinner (DE10-2015-117-262.3) (hereinafter referred to as Rinner2, the Examiner will be citing from US2019/0067552 as the translation of the German application)
	Consider claim 69, where Lehmann teaches an arrangement comprising: an operator control element; (See Lehmann paragraphs 34-37 where a haptic structure is configured to be put under an input surface and provides haptic output to simulate a key or button actuation) and a component comprising a piezoelectric actuator, wherein the component is arranged below the operator control element, (See Lehmann paragraphs 65-69 and figures 2A-C where the haptic structure comprises an actuation element 220 made from a piezoelectric material arranged below the deflection mechanism 210 integrated with an input surface) and wherein the component is configured to: generate a haptic signal, (See Lehmann paragraph 43 where an input signal is applied to the piezoelectric element which causes the surface to deflect or move) and generate a vibration on the operator control element. (See Lehmann paragraph 35 where the haptic structure provides a continuous output such as a vibration)
Lehmann teaches a piezoelectric actuator; however, Lehmann does not explicitly teach wherein the component has a mechanical reinforcement element fastened to the piezoelectric actuator such that a region of the mechanical reinforcement element is configured to move in a direction perpendicular to a longitudinal direction of the piezoelectric actuator in response to a change in length of the piezoelectric actuator. However, in the same field of endeavor of piezoelectric actuators Newnham teaches wherein the component has a mechanical reinforcement element fastened to the piezoelectric actuator such that a region of the mechanical reinforcement element is configured to move in a direction perpendicular to a longitudinal direction of the piezoelectric actuator in response to a change in length of the piezoelectric actuator (See Newnham col 4 line 29 – col 5 line 5 and figure 3 where the cymbal transducer allows for a combination of flextensional motion and rotational motion in order to achieve improved displacements of the end caps in a direction perpendicular to the piezoelectric device, thus having a greater degree of mechanical deformity) Therefore, it would have been obvious for one of ordinary skill in the art to modify the beam structure of Lehmann with the end caps of Newnham. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of reducing production costs. (See Newnham col 5 line 1-5)
Newnham teaches a metal bracket; however, Newnham does not explicitly teach wherein the reinforcement element comprises titanium. However, in the same field of endeavor Rinner2 teaches wherein the reinforcement element comprises titanium (See Rinner2 paragraphs 15-17 where the metal sheet can be made of titanium) Therefore, it would have been obvious for one of ordinary skill in the art to utilize titanium for the metal bracket in Newnham. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of protecting the component against long term damage from corrosion (See Rinner2 paragraph 15)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624